  Case 3:20-cv-03296-X Document 41 Filed 04/13/21        Page 1 of 3 PageID 1576



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 PELLETIER MANAGEMENT AND                   §
 CONSULTING, LLC,                           §
                                            §
           Plaintiff,                       §
                                            §   Civil Action No. 3:20-CV-03296-X
 v.                                         §
                                            §
 INTERBANK, et al.,                         §
                                            §
           Defendants.                      §

                         MEMORANDUM OPINION AND ORDER

      This case arises out of the defendants’ alleged failure to offer permanent

financing to the plaintiff, Pelletier Management and Consulting, LLC (Pelletier). The

defendants moved to dismiss. [Doc. Nos. 7, 9]. In June 2020, a court in DeWitt

County appointed Seth Kretzer as receiver over Gaetan Pelletier, the individual who

created Pelletier. Kretzer was then authorized by “his appointing state district judge

to file a motion for non-suit,” which he did in March 2021. 1 [Doc. No. 33]. But this

Court was concerned that venue was improper in the Northern District of Texas,

Dallas Division. And the parties agreed: “[Pelletier] and [the] Defendants are in

agreement that there is no basis for Dallas County venue in this lawsuit . . . .” 2

Because the Northern District of Texas, Dallas Division is not the proper venue, the

Court TRANSFERS this case to the United States District Court for the Southern

District of Texas, Victoria Division.


      1   Doc. No. 33 at 3.
      2   Doc. No. 40 at 1.
  Case 3:20-cv-03296-X Document 41 Filed 04/13/21                        Page 2 of 3 PageID 1577



                                           I. Legal Standard

       Title 28, Section 1404 of the United States Code authorizes a district court to

sua sponte “transfer any civil action to any other district or division where it might

have been brought” for “the convenience of parties and witnesses, in the interest of

justice[.]” 3 This statute codifies “the doctrine of forum non conveniens for the subset

of cases in which the transferee forum is within the federal court system[.]” 4 “In cases

where there is no forum-selection clause, district courts ‘must evaluate both the

convenience of the parties and various public-interest considerations.’” 5 District

courts analyze Section 1404(a) transfers with private- and public-interest factors:

                 Factors relating to the parties’ private interests include
                 “relative ease of access to sources of proof; availability of
                 compulsory process for attendance of unwilling, and the
                 cost of obtaining attendance of willing, witnesses;
                 possibility of view of premises, if view would be appropriate
                 to the action; and all other practical problems that make
                 trial of a case easy, expeditious and inexpensive.” Public-
                 interest factors may include “the administrative difficulties
                 flowing from court congestion; the local interest in having
                 localized controversies decided at home; [and] the interest
                 in having the trial of a diversity case in a forum that is at
                 home with the law.” The Court must also give some weight
                 to the plaintiffs’ choice of forum. 6




       3 28 U.S.C. § 1404(a); see also Mills v. Beech Aircraft Corp., Inc., 886 F.2d 758, 761 (5th Cir.
1989) (“Such transfers may be made sua sponte.” (citing Jarvis Christian Coll. v. Exxon Corp., 845
F.2d 523, 528 (5th Cir. 1988))).
       4   Atl. Marine Constr. Co. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 60 (2013).
       5 DSA Promotions, LLC v. Vonage Am., Inc., 2018 WL 1071278, at *2 (N.D. Tex. Feb. 27, 2018)
(Fitzwater, J.) (quoting Atl. Marine, 571 U.S. at 62).
       6   Atl. Marine, 571 U.S. at 62, n. 6 (cleaned up).
  Case 3:20-cv-03296-X Document 41 Filed 04/13/21              Page 3 of 3 PageID 1578



“Decisions to effect 1404 transfers are committed to the sound discretion of the

transferring judge, and review of a transfer is limited to abuse of that discretion.” 7

                                             II. Analysis

      The Court believes that the private- and public-interest factors weigh in favor

or transferring this case to the United States District Court for the Southern District

of Texas, Victoria Division. Because the parties’ both agree that venue is improper

in Dallas, and the events underlying the case took place in DeWitt County, the

private- and public-interest factors weigh in favor of a transfer.

                                           III. Conclusion

      For these reasons, the Court TRANSFERS this case to the United States

District Court for the Southern District of Texas, Victoria Division.



      IT IS SO ORDERED this 13th day of April 2021.




                                                      __________________________________
                                                      BRANTLEY STARR
                                                      UNITED STATES DISTRICT JUDGE




      7   Jarvis Christian Coll., 845 F.2d at 528.
